



Exhibit 10.1
LIMITED LIABILITY COMPANY AGREEMENT
OF
TAUBMAN PROPERTIES ASIA II LLC
A DELAWARE LIMITED LIABILITY COMPANY


THIS LIMITED LIABILITY COMPANY AGREEMENT (this “Agreement”) is entered into as
of September 1, 2016, by, between, and among Taubman Asia Management II LLC, a
Delaware limited liability company (“T-Asia”), whose address is 200 East Long
Lake Road, P. O. Box 200, Bloomfield Hills, MI 48303-0200, René Tremblay
(“Tremblay”), whose address is 129 Repulse Bay Road, Tower Two, Floor 20, Hong
Kong, Peter John Sharp (“Sharp”), whose address is 43B, Branksome Crest, 3A
Tregunther Path, Mid Level, Hong Kong, and Taubman Properties Asia II LLC, a
Delaware limited liability company (the “Company”).




ARTICLE I


FORMATION, NAME,
PURPOSE, PRINCIPAL OFFICE,
TERM OF THE COMPANY AND RELATED MATTERS


1.1    Formation. The Company was formed pursuant to the applicable laws of the
State of Delaware including the Delaware Limited Liability Company Act as in
effect in the State of Delaware, as the same may be amended from time to time
(all of such law being hereinafter referred to as the “Act”), by the filing of a
Certificate of Formation (the “Certificate”) with the Secretary of the State of
Delaware on August 23, 2016. The Company shall continue upon the terms and
conditions herein set forth.


1.2    Name. The name of the Company is Taubman Properties Asia II LLC. The
Company may also conduct its business under one or more assumed names.


1.3    Purpose. The purpose of the Company is to engage, indirectly through
subsidiaries and ventures with others, in (i) the acquisition, development,
financing, management, leasing and/or selling or exchanging of interests in
those commercial real properties, and properties having a significant commercial
component, in the Territory that are approved by the Board of Directors of
Taubman Centers, Inc. on or after September 1, 2016 and prior to January 1,
2018, or, if later, prior to the expiration of twelve (12) months after
Tremblay’s termination of employment with TAM with respect to any projects the
Company has identified and is actively evaluating at the time of Tremblay’s
termination of employment (collectively, the “Commercial Projects”), and (ii)
any other activities incidental or related to the foregoing.


1.4    Term.


(a)The term of the Company commenced upon the filing of the Certificate.


(b)The term of the Company shall end, and the Company shall dissolve, on the
first to occur of the following events:


(i)the decision of the Manager to dissolve the Company; or





--------------------------------------------------------------------------------







(ii)any other event which, under this Agreement or the Act, results in the
dissolution of the Company.


1.5    Office and Resident Agent.


(a)The registered agent and office of the Company in the State of Delaware shall
be The Corporation Service Company, having an address at 2711 Centerville Road,
Suite 400, Wilmington, Delaware 19808, or such other agent and address as may be
designated from time to time by the Manager.


(b)The address of the principal office of the Company shall be 200 East Long
Lake Road, P. O. Box 200, Bloomfield Hills, MI 48303-0200. The Company’s
resident agent in the State of Michigan shall be Chris B. Heaphy, Esq., whose
address is 200 East Long Lake Road, P. O. Box 200, Bloomfield Hills, MI
48303-0200.


ARTICLE II
CAPITAL CONTRIBUTIONS
AND RELATED MATTERS


2.1Capital Contributions of the Members.


(a)    Pursuant to an assignment dated of even date herewith, TPA distributed to
T-Asia in reduction of T-Asia’s preferred capital in TPA, all of TPA’s direct
and indirect right, title and interest in certain Commercial Projects as
identified on the books and records of the Company. On the date of this
Agreement, T-Asia has contributed all of its direct and indirect right, title
and interest in such Commercial Projects to the capital of the Company. T-Asia’s
Capital Account shall be credited with the amount of its costs and expenses
attributable to such Commercial Projects through the date of this Agreement, and
such amount shall constitute Preferred Capital and bear the Preferred Return as
of the date of this Agreement.
(b)    T-Asia shall contribute such cash to the capital of the Company as the
Manager may determine from time to time to be necessary or appropriate. All such
capital shall constitute Preferred Capital and bear the Preferred Return from
the date of contribution.
(c)    Sharp and Tremblay have been issued their Membership Interests for good
and valuable consideration, and neither Tremblay nor Sharp shall be required,
nor shall either have any right, to make any contribution to the capital of the
Company.
2.2    Capital Accounts. The Company shall maintain a separate capital account
(the “Capital Account”) for each Member, which shall be (i) increased by the
Member's capital contributions made on and after the date of this Agreement, the
Member's share of any Profits of the Company, and any items of income or gain
allocated to the Member under Section 3.2 hereof, and (ii) shall be decreased by
distributions made to the Member, the Member's share of any Losses of the
Company, and any items of expense or loss allocated to the Member under Section
3.2 hereof. Upon the happening of an event described in Section
1.704-1(b)(2)(iv)(f) of the Regulations, the Manager may, in accordance with
such Regulations, mark-to-market the Company’s assets on the balance sheet as
computed for book purposes, and adjust the Members’ Capital Accounts as though
the net adjustment to the values at which the assets are carried on such balance
sheet were gain or loss allocable under Section 3.2 hereof. In accordance with
Section 1.704-1(b)(2)(iv)(q) of the Regulations, each Member's Capital Account
shall be adjusted in a manner that maintains equality





--------------------------------------------------------------------------------





between the aggregate of all of the Members' Capital Accounts and the amount of
capital reflected on the Company's balance sheet as computed for book purposes.
2.3    Loans.    The Manager may, in lieu of contributing additional cash to the
capital of the Company pursuant to Section 2.2 hereof, advance or cause any of
its affiliates to advance such cash to the Company as a loan. Any such loan
shall be made on such terms as determined by the Manager provided that the
interest charged on any such loan is at an arm’s-length rate that meets U.S.
transfer pricing rules.
2.4    Liability of Tremblay. Neither Tremblay nor Sharp shall be obligated, nor
shall either have the right to lend any funds to the Company, guaranty any
Company debt, or incur any personal liability with respect to the Company.
ARTICLE III
DISTRIBUTIONS AND ALLOCATIONS


3.1Distributions.


(a)    Distributions shall be made as, when and to the extent that the Manager
determines that the Company's cash on hand exceeds the current and anticipated
needs of the Company to fulfill its business purposes, including, without
limitation, to service its debts and obligations to third parties, service its
debts and obligations to the Manager and its affiliates as provided in this
Agreement, and to maintain adequate capital and reserves for, by way of example
and not limitation, working capital and reasonably foreseeable needs of the
Company. Distributions shall be made in the following manner and order of
priority:
(i)    First, to T-Asia in an amount equal to its current and accrued Preferred
Return;
(ii)    Second, to T-Asia in an amount equal to its undistributed Preferred
Capital; and
(iii)    Third, to the Members in accordance with their respective Sharing
Percentages.
(b)    The Manager shall request in writing any and all applicable U.S.
withholding documentation from the Members, from time to time, including any
information required to make determinations under, and if applicable comply
with, the Foreign Account Compliance Tax Act, and each Member agrees to provide
any such documentation promptly upon receipt of such written request. The
Company is authorized to withhold from distributions to a Member, or with
respect to allocations to a Member, and to pay over to a federal, state, local
or foreign government, any amounts required to be so withheld pursuant to the
Code, or any provisions of any other federal, state, local or foreign law. Any
amounts so withheld shall be treated as having been distributed to such Member
pursuant to this Article III for all purposes of this Agreement, and shall be
offset against the amounts otherwise distributable to such Member. In the event
the Company is required to withhold from or in respect of any income allocated
but not currently distributed to Tremblay or Sharp, the amount so withheld shall
be treated as an interest-free loan from the Company to Tremblay or Sharp, as
the case may be, and shall be repaid from any and all distributions subsequently
to be made to Tremblay or Sharp, as applicable, which the Company shall withhold
and apply against the balance of such loan until such balance is reduced to
zero.
(c)    No distribution shall be declared or made if, after giving it effect, the
Company would not be able to pay its debts as they become due in the usual
course of business or the Company's total assets would be less than the sum of
its total liabilities.





--------------------------------------------------------------------------------





3.2    Allocation of the Profits and Losses of the Company.


(a)    After giving effect to the allocations set forth in Section 3.2(b)
hereof, the items of income, gain, loss and deduction entering into the
computation of Profit or Loss of the Company for each fiscal year of the Company
shall be allocated among the Members in such proportions as will cause the
Capital Account of each Member to equal, as nearly as possible, the amount such
Member would receive if an amount equal to the Capital Accounts of all the
Members (computed prior to the allocation of such Profit or Loss), increased by
the amount of such Profit or reduced by the amount of such Loss, were
distributed to the Members in accordance with Section 8.1(a)(4) hereof;
provided, however, that no Member shall be allocated any Loss to the extent such
allocation would create or increase a deficit in such Member's Adjusted Capital
Account.
(b)    In the event any Member receives any distribution that creates or
increases a deficit (negative balance) in such Member’s Adjusted Capital
Account, items of income and gain shall be specially allocated to such Member in
an amount and manner sufficient to eliminate such deficit as quickly as
possible. This Section 3.2(b) and the proviso of Section 3.2(a) are intended to
comply, and shall be interpreted consistently, with the "alternate test for
economic effect" of Section 1.704-1(b)(ii)(2)(d) of the Regulations.
(c)    Any and all allocations of creditable foreign tax expenditures of the
Company shall be made in accordance with the provisions of Temporary Regulations
Section 1.704-1(b)(4)(viii).
(d)    For purposes of this Agreement:


(i)"Adjusted Capital Account" means, with respect to any Member, such Member's
Capital Account, reduced by those anticipated distributions described in Section
1.704-l(b)(2)(ii)(d) of the Regulations, and increased by the amount of any
deficit in such Member's Capital Account that such Member is deemed obligated to
restore under Section 1.704-l(b)(2)(ii)(c) of the Regulations.


(ii)"Profit" and "Loss" each means, for each fiscal year of the Company or other
period, the Company's profit or loss for Federal income tax purposes, adjusted
as follows:


(A)    add any tax-exempt income of the Company described in Section
705(a)(1)(B) of the Code;
(B)    subtract any nondeductible expenditures of the Company described in
Section 705(a)(2)(B) of the Code;
(C)    if the value at which any property is carried on the Company’s balance
sheet as computed for book (capital accounting) purposes differs from the
adjusted tax basis of such property (because such property is contributed to,
rather than purchased by, the Company, or because the value of such property on
such books is adjusted pursuant to Section 1.704-1(b)(2)(iv)(f) of the
Regulations), then items of income, gain, loss or deduction attributable to the
disposition of such property shall be computed by reference to its value on such
books, and items of depreciation, amortization and other cost recovery
deductions with respect to such property shall be computed by reference to such
value in accordance with Section 1.704‑1(b)(2)(iv)(g) of the Regulations, and
(D)    any preceding provision of this Section 3.2(c)(ii) to the contrary
notwithstanding, disregard any items of income, gain, expense, or loss specially
allocated pursuant to Section 3.2(b) hereof.





--------------------------------------------------------------------------------





(iii)"Regulations" means the permanent and temporary regulations of the U.S.
Department of Treasury under the Code, as such regulations may be amended from
time to time (including corresponding provisions of succeeding regulations) .


(iv)All items set off in quotation marks and not otherwise defined shall have
the meanings ascribed to them in the Regulations.


3.3    Allocations Solely for Tax Purposes. Items of income, gain, deduction,
loss, and credit for federal income tax purposes shall be allocated among the
Members in the same proportions as the corresponding book items are allocated,
but if there is a book/tax difference in the determination of any such items by
reason of a Member’s contribution of property having a value that varies from
its adjusted tax basis, or by reason of any event on account of which assets are
marked to market on the Company’s books under the principles of Section
1.704-1(b)(2)(iv)(f) of the Regulations, then such difference shall be
reconciled in accordance with the principles of Section 704(c) of the Code and
the Regulations thereunder using any permissible method selected by the Manager.
Allocations pursuant to this Section 3.3 are solely for tax purposes and shall
not affect the Members’ Capital Accounts.
3.4    No Deficit Capital Account Restoration Requirement. If the Capital
Account of any Member has a deficit balance (after giving effect to all
contributions, distributions, and allocations for all taxable years), such
Member shall not be obligated to make any contribution to the capital of the
Company with respect to such deficit, and such deficit shall not be considered a
debt owed to the Company or to any other person or entity for any purpose
whatsoever.
3.5    Liability for Taxes. Each Member acknowledges that such Member is solely
liable for any and all income taxes imposed on such Member by any taxing
jurisdiction on distributions, including distributions in redemption of such
Member’s Membership Interest or upon liquidation of the Company, and allocations
of income to such Member pursuant to this Article III, and such Member shall not
be entitled to any reimbursement or indemnification by the Company or the other
Member on account of the imposition of any such taxes.
ARTICLE IV
BOOKS, RECORDS AND ACCOUNTING


4.1Books and Records. The Company shall maintain complete and accurate books and
records of its business and affairs as required by the Act, and such books and
records shall be kept at the Company's principal office. All books and records
of the Company required to be maintained under this Section 4.1, as well as
complete and accurate information regarding the Company’s business, financial
condition and other information regarding the affairs of the Company as is just
and reasonable and any other information described in Section 18-305(a) of the
Act, shall be made available upon reasonable demand by any Member for any
purpose reasonably related to such Member’s interest as a Member, for inspection
and copying at the expense of the Company, and, if such Member so requests,
copies of such information shall be sent to such Member by email transmission.


4.2Fiscal Year. The Company's fiscal year shall be the calendar year.


4.3Tax Information and Financial Statements. As soon as practicable following
the end of each fiscal year, the Company shall prepare and furnish to the
Members (i) all information relating to the Company that is necessary for the
preparation of the Members' Federal income tax returns for such fiscal year, and
(ii) such financial statements as the Manager shall decide to have prepared.





--------------------------------------------------------------------------------







4.4Bank Accounts. All funds of the Company shall be deposited in such bank
account(s) as shall be determined by the Manager. All withdrawals therefrom
shall be made upon checks signed by any person authorized to do so by the
Manager.


4.5Tax Matters Partner.


(a)    As used in this Agreement, “Tax Matters Partner” has the meaning set
forth in Section 6231(a)(7) of the Code. T-Asia is hereby designated as Tax
Matters Partner for the Company, with full power and authority to act as such
for the Company and the Members and all the rights and responsibilities of that
position described in Sections 6222 through 6232 of the Code. The duties of the
Tax Matters Partner shall be limited to those prescribed by the Code and
Regulations. The Tax Matters Partner shall have the authority, without the
consent or approval of any other Member, to enter into any written
correspondence with the Internal Revenue Service, meet with the Internal Revenue
Service, extend the statute of limitations with respect to the Company, file a
request for administrative adjustment, file suit concerning any tax refund or
deficiency relating to any Company administrative adjustment and enter into any
settlement agreement relating to any Company adjustment or enter into any
settlement agreement relating to any item of income, gain, loss, deduction, or
credit for any taxable year of the Company. The Tax Matters Partner shall be
responsible for representing the Company in all dealings with any state, local,
or foreign tax authority and shall have the same authority with respect thereto
as provided above in this Section 4.5(a).
(b)    Beginning on January 1, 2018, (i) the Manager is hereby designated as the
“partnership representative” under Section 6223(a) of the Code, as amended by
the Bi-Partisan Budget Act of 2015 (the “Partnership Representative”), and (ii)
the Partnership Representative shall or shall cause the Company to make the
election under Section 6226(a) of the Code, as amended by the Bi-Partisan Budget
Act of 2015, to apply the alternative procedures to pass through payment of any
underpayments to the Members and to take any other actions as shall be necessary
or appropriate to effectuate and comply with such election. Each Member consents
to such election and agrees to take any action and provide the Manager with any
information necessary to give effect to such election. The Partnership
Representative shall have all the power and authority granted the Tax Matters
Partner pursuant to Section 4.5(a) hereof.
(c)    The Company shall reimburse the Tax Matters Partner or the Partnership
Representative, as applicable, for all expenses reasonably incurred by it in
connection with any administrative or judicial proceeding with respect to the
tax liability of the Members.
ARTICLE V
ASSIGNMENT OF MEMBERSHIP INTERESTS


5.1General. A Member may not sell, assign, transfer, exchange, mortgage, pledge,
grant, hypothecate, or otherwise dispose of its Membership Interest or any part
or portion thereof without the consent of the Manager. Any attempted disposition
of a Member's Membership Interest, or any part or portion thereof, in violation
of this provision is null and void ab initio, and the Company shall not be
obligated to recognize any such attempted disposition.


5.2Admission of Substitute Members. An assignee of a Member's Membership
Interest shall be admitted as a substitute member and shall be entitled to all
the rights and powers of the assignor (to the extent assigned), provided that
(i) the Manager approves in writing the substitution of the assignee for the
assignor as a member, and (ii) the assignee accepts, adopts, approves and
agrees, in writing, to be bound by all of the terms and provisions of this
Agreement. If admitted, the assignee, as a substitute member, shall have, to the





--------------------------------------------------------------------------------





extent assigned, all of the rights and powers, and shall be subject to all of
the restrictions and liabilities, of the assigning Member. The assignor shall
not thereby be relieved of any of its unperformed obligations to the Company.


5.3Withdrawal. Subject to Section 5.5 and Section 5.6 hereof, no Member may
withdraw from the Company, except in connection with a permitted assignment of
such Member’s Membership Interest and the admission of such Member’s assignee to
the Company in such Member’s place and stead in accordance with Section 5.2
hereof.


5.4Dissolution, etc. In the event of the death, dissolution, termination,
bankruptcy or insolvency of a Member (such event and such Member being
hereinafter referred to as the "Disabling Event" and "Disabled Member,"
respectively), the Company shall not dissolve, but shall continue. The Disabled
Member's Representative or Successor-in-Interest (each, a "Successor") shall be
admitted as a Member in the place and stead of the Disabled Member, provided
that the Successor agrees in writing to be bound by this Agreement. If the
Successor refuses to agree in writing to be bound by this Agreement, then the
Successor shall not be admitted to the Company, in which case the Membership
Interest of the Disabled Member shall be forfeited, and the Successor shall have
no interest in, or rights with respect to, the Company.


5.5    Redemption of Sharp’s Membership Interest.
(a)    If at any time on or prior to the fifth (5th) anniversary of the
Effective Date, Sharp terminates his employment with TAM without Good Reason or
if Sharp’s employment with TAM is terminated by TAM for Good Cause, then the
Company shall have the right, but not the obligation, by delivering written
notice to Sharp, to purchase and redeem Sharp’s entire Membership Interest;
provided, however, that if Sharp terminates his employment with TAM without Good
Reason, then the Company’s right to purchase and redeem Sharp’s Membership
Interest under this Section 5.5(a) shall be exercisable only after the
expiration of six (6) months after the date of such termination of employment.
In either such event, the purchase price for Sharp’s entire Membership Interest
shall be One US Dollar (US $1), such payment constituting full payment for
Sharp’s Membership Interest.
(b)    In each of the following situations, namely (A) at any time after the
fifth (5th) anniversary of the Effective Date if Sharp is no longer employed by
TAM, or (B) if a Termination Event occurs on or prior to the fifth (5th)
anniversary of the Effective Date, at any time after the expiration of six (6)
months after the date on which Sharp is no longer employed by TAM or the
Termination Event occurs, Sharp (or in the case of his death, his estate) shall
have the right to require the Company, upon ninety (90) days’ written notice, to
purchase and redeem Sharp’s entire Membership Interest for an amount equal to
the Liquidation Value (determined pursuant to Section 5.5(c) hereof) of his
Membership Interest at such time, provided that the redemption price shall be
reduced by any amount distributed to Sharp after the date of Sharp’s (or his
estate’s) notice given to the Company pursuant to this Section 5.5(b), and
provided further that the distribution of the redemption price shall be
subordinate to an aggregate distribution to T-Asia of (x) T-Asia’s undistributed
Preferred Capital and accrued but undistributed Preferred Return and (y)
T-Asia’s undistributed preferred capital and accrued but undistributed preferred
return in any other entity in which Sharp and T-Asia (or its affiliate) are
members but without duplication so that the preferred capital and preferred
return from all such entities (including the Company) are taken into account
only once under this Agreement and any agreement governing another entity in
which T-Asia (or its affiliate) and Sharp are members. The redemption price
shall be payable in full in cash at the closing. The closing of the purchase and
redemption of Sharp’s Membership Interest pursuant to this Section 5.5(b) shall
take place in accordance with the procedures set forth in Section 5.5(e) hereof
on a business day designated by the Company with at least seven (7) days’ prior
notice to Sharp, but not later than ninety (90) days after the date of delivery
of Sharp’s notice to the Company, or if later (and





--------------------------------------------------------------------------------





to the extent applicable), the business day which is (or is nearest to) ten (10)
days after the date of the Appraiser’s determination of the Liquidation Value in
accordance with Section 5.5(c) hereof.
(c)    For purposes of this Section 5.5 and Section 5.6 hereof, the liquidation
value (the “Liquidation Value”) shall be such amount as a Member would have
received on liquidation of the Company if the Company had liquidated all its
assets at fair market value (exclusive of any value attributable to the name
“Taubman”), net of the Company’s liabilities, including any and all applicable
taxes and the assumed costs of sale, as of the date of the notice of redemption
and immediately distributed the proceeds of such liquidation in accordance with
Section 8.1(a) hereof. In the event agreement cannot be reached by the parties
as to the Liquidation Value within forty (40) days after the date of the
redemption notice, then the Liquidation Value shall be determined by an
appraiser (the “Appraiser”) mutually agreed upon by the Company and the Member.
Failing agreement on an Appraiser within thirty (30) days after the expiration
of the forty (40) day period, the Appraiser shall be an individual who is (i) a
principal from one of the “Big Four” accounting firms and (ii) designated by the
Secretary General of the HKIAC. In the event none of the “Big Four” accounting
firms is willing to allow one of its principals to serve as the Appraiser, then
the Liquidation Value shall be determined by the HKIAC. The Appraiser shall act
as expert and not as arbitrator, and his decision as to the Liquidation Value
shall, absent manifest error, be final and conclusive.
(d)    Subject to the provisions of Section 5.5(a) hereof, at any time Sharp is
no longer employed by TAM, the Company shall have the right, but not the
obligation, by delivering written notice to Sharp, to purchase and redeem
Sharp’s entire Membership Interest on the same terms and conditions as set forth
in Section 5.5(b) hereof; provided, however, that the Company shall not have the
right to exercise such right to purchase and redeem Sharp’s Membership Interest
during the Lock-Out Period. The closing of the purchase and redemption pursuant
to this Section 5.5(d) shall take place in accordance with the provisions of
Section 5.5(e) hereof on a business day designated by the Company with at least
seven (7) days’ prior notice to Sharp but not later than ninety (90) days after
the date of delivery of the Company’s notice to Sharp pursuant to this Section
5.5(d) or, if later (and to the extent applicable) the business day which is (or
nearest to) ten (10) days after the date of the Appraiser’s determination of the
Liquidation Value in accordance with Section 5.5(c) hereof. In the event the
conditions of this Section 5.5(d) are met, the Company shall have the absolute
right to purchase and redeem Sharp’s Membership Interest.
(e)     At the closing of the purchase and redemption of a Member’s Membership
Interest pursuant to Section 5.5(a), Section 5.5(b), Section 5.5(d) or Section
5.6 hereof, the following, to the extent applicable, shall occur:
(i)    The Company shall pay the redemption price to the Member by certified
check or wire transfer.


(ii)    The Member shall execute and deliver to the Company an assignment of his
Membership Interest, free and clear of all liens and encumbrances, and such
other documents, in form and substance satisfactory to the Company, as may be
necessary to assign and transfer his Membership Interest to the Company free and
clear of all liens and encumbrances.


5.6    Redemption of Tremblay’s Interest. At any time after all of the
Non-Stabilized Assets become Stabilized, provided Tremblay is not then an
officer or director of Taubman Centers, Inc. or any of its affiliates, the
Company shall have the right, but not the obligation, by delivering written
notice to Tremblay, to cause the Company to redeem Tremblay’s entire Membership
Interest in the Company. At any time Tremblay is no longer an officer or
director of Taubman Centers, Inc. or any of its affiliates, Tremblay shall have
the right, but not the obligation, by delivering written notice to the Company,
to require the Company to purchase and redeem Tremblay’s entire Membership
Interest in the Company. Notwithstanding the foregoing, if





--------------------------------------------------------------------------------





Tremblay’s position as an officer or director of Taubman Centers, Inc. or any of
its affiliates terminates prior to December 1, 2017, then Tremblay’s right to
require a redemption of his Membership Interest and the Company’s right to cause
a redemption of Tremblay’s Membership Interest may not be exercised prior to the
expiration of six (6) months after the date of such termination. The redemption
price for Tremblay’s entire Membership Interest shall be an amount determined
using the same methodology as set forth in Section 5.5(c) hereof for determining
the Liquidation Value of the Company, provided that the redemption price shall
be reduced by any amount distributed to Tremblay by the Company after the date
of the redemption notice given pursuant to this Section 5.6, and provided
further that the distribution of the redemption price shall be subordinate to an
aggregate distribution to T-Asia from the Company and TPA of an amount equal to
the sum of (x) T-Asia’s undistributed Preferred Capital and accrued but
undistributed Preferred Return and (y) T-Asia’s undistributed preferred capital
and accrued but undistributed preferred return under the TPA Agreement but
without duplication so that the preferred capital and preferred return from the
Company and TPA are taken into account only once under this Agreement and the
TPA Agreement. The closing of the purchase and redemption of Tremblay’s
Membership Interest shall take place in accordance with the applicable
procedures set forth in Section 5.5(e) hereof on a business day designated by
the Company with at least seven (7) days’ prior notice to Tremblay, but not
later than ninety (90) days after the date of delivery of the Company’s notice
to Tremblay pursuant to this Section 5.6 or delivery of Tremblay’s notice to the
Company pursuant to this Section 5.6, as the case may be, or, in each case if
later (and to the extent applicable), the business day which is ten (10) days
after the Appraiser’s determination of the value of Tremblay’s interest in such
entity.
5.7    Cooperation. Notwithstanding the provisions of Section 5.5 and Section
5.6 hereof, the Members agree to work together in good faith to implement the
provisions of such sections and any transactions contemplated thereby in a
manner that does not alter the economic arrangement among the Members and the
Company, but that is tax efficient for the Members and the Company, taking into
account the various jurisdictions that have taxing authority over the Members,
the Company, and the Company’s subsidiaries (current and to-be-formed).
5.8    Admission of Additional Members. In the event the Manager desires to
admit one or more persons as members in the Company from time to time, the
Manager shall be authorized to do so, provided that in no event shall Tremblay’s
or Sharp’s Sharing Percentages or Capital Accounts be reduced as a result of
such admission.
ARTICLE VI
MANAGEMENT; NON-COMPETITION


6.1Management of Business.


(a)    The business and affairs of the Company shall be managed exclusively by a
manager (the “Manager”).
(b)    The Manager is authorized and empowered to act for and manage the Company
to the fullest extent permitted by law. The Manager may, without the consent of
any Member or other person, bind the Company in any manner whatsoever. Without
limiting the foregoing, the Manager shall have the power, on behalf of the
Company, to: (i) acquire any property or asset that the Manager deems necessary
or appropriate to conduct the business or promote the purpose of the Company;
(ii) hold, manage, maintain, mortgage, grant a security interest in, pledge,
lease, exchange, sell, convey, or otherwise dispose, encumber, or deal with any
such property or asset; (iii) open one or more depository accounts and make
deposits into and checks and withdrawals against such accounts; (iv) borrow
money and incur liabilities and other obligations; (v) enter into any and all
agreements and execute any and all contracts, documents and instruments; (vi)
engage





--------------------------------------------------------------------------------





employees and agents, define their respective duties, and establish their
compensation or remuneration; (vii) obtain insurance covering the business and
affairs of the Company and its property and the lives and well being of its
employees and agents; (viii) commence, prosecute, or defend any proceeding in
the Company’s name; and (ix) participate with others in partnerships or joint
ventures. Without the consent of all of the Members, however, the Manager shall
not cause or permit the transfer of any significant asset of the Company or any
subsidiary of the Company to any Member or affiliate of a Member at less than
the fair market value of such asset; provided that this sentence shall not limit
transfers of assets to companies in which neither a Member nor any affiliate of
a Member has an interest other than indirectly through (by reason of the
ownership of an interest in) the Company (and, without limitation, transfers of
assets at less than fair value among wholly-owned subsidiaries of the Company
shall not be in any way restricted).
(c)    No person dealing with the Company shall be required to investigate or
inquire into the Manager’s authority to execute agreements, instruments, or
documents, or to take actions, on behalf of the Company, and any person dealing
with the Company shall be entitled to rely upon any agreement, instrument or
document executed, and any action taken, by the Manager on behalf of the
Company, and the Company shall be bound thereby.
(d)     All contracts of the Company, leases, promissory notes, deeds of trust,
mortgages, and other evidences of indebtedness of the Company, and other Company
instruments or documents, need be executed, signed, or endorsed only by the
Manager or that person or those persons (who need not be Members) designated in
writing by the Manager, and such designated person's(s') signature(s) shall be
sufficient to bind the Company and its properties.
6.2    Limitations on Members.
(a)    Except as otherwise expressly set forth herein, or as provided by any
non-waivable provision of the Act, the Members, as such, shall have no authority
to act for the Company, or to vote upon, consent to or otherwise approve any
Company transaction, act or event. Without limiting the foregoing, no Member, as
such, shall have (i) any power to sign or act on behalf of the Company in any
manner whatsoever or (ii) any voice or participation in the management of the
Company’s business, except as otherwise expressly set forth herein, or as
provided by any non-waivable provision of the Act.
(b)    No consent or approval of any Member to any action of the Manager for or
on behalf of the Company shall be required except to the extent that any other
provision of this Agreement or non-waivable provision of the Act may expressly
provide otherwise.
6.3    Compensation of Manager and its Affiliates.


(a)    The Manager shall not be compensated for serving as the Manager. The
Manager shall, however, be reimbursed by the Company for all out-of-pocket costs
and expenses incurred by the Manager on the Company’s behalf.
(b)    The Manager may engage one or more of its affiliates to perform services
for the Company and its affiliates, provided that the fees paid to any such
affiliate of the Manager are arm’s-length fees that meet the U.S. transfer
pricing rules and the transfer pricing rules of each local jurisdiction in which
such services are provided.
(c)    One or more affiliates of the Manager may lend funds to the Company or to
affiliates of the Company on such terms as the Manager and such lending
affiliate may determine, provided that the interest





--------------------------------------------------------------------------------





rate charged on any such loan meets U.S. transfer pricing rules and the transfer
pricing rules of the local jurisdiction of the borrowing affiliate.    
6.4    Duties; Liability. The Manager shall not be required to devote the
Manager’s (and no employee of the Manager shall be required to devote his or
her) full time to the Company's affairs. The Manager shall have a duty of due
care, but shall not be liable to the Company or to any of the Members by reason
of any act performed for or on behalf of the Company or in furtherance of the
Company's business, except that this provision does not eliminate or limit the
liability of the Manager to the extent such elimination or limitation is not
permitted by the Act.


6.5    Indemnification. The Company shall, to the fullest extent authorized or
permitted by the Act, (i) indemnify any person, and such person’s successors and
legal representatives, if and insofar as such person was, is, or is threatened
to be made, a party to any threatened, pending or completed action, suit or
proceeding (whether civil, criminal, administrative or investigative) by reason
of the fact that such person is or was a Manager or Member of the Company, or is
or was serving at the request of the Company as a manager, director, officer,
employee or agent of another company, partnership, joint venture, trust,
employee benefit plan or other enterprise, whether or not for profit, or by
reason of anything done by such person in such capacity (collectively, the
“Covered Matters”); and (ii) pay or reimburse the reasonable expenses incurred
by such person and such person’s successors and legal representatives in
connection with any Covered Matter in advance of final disposition of such
Covered Matter. The Company may provide such other indemnification to managers,
officers, employees and agents by insurance, contract or otherwise as is
permitted by law and authorized by the Manager.


6.6    Limitation on Members’ Duties. Each Member may cast such Member’s vote on
any matter, and give or withhold such Member’s consent to or approval of any
action or proposed action, in any manner deemed by such Member to be in such
Member’s own best interest, and no Member shall have any duty to the Company or
any other Member except for a duty of fair dealing.
6.7    Non-Competition. Tremblay and Sharp each agree that for so long as he is
a Member of the Company and for a period of one (1) year thereafter, he shall
not in any manner, directly or indirectly, through any Related Entity or
otherwise, engage or be engaged, or assist any other person, firm, corporation,
enterprise or business in engaging or being engaged, in the Line of Business in
the Territory unless previously approved in writing by the Manager.
6.8    Non-Solicitation. Tremblay and Sharp each agree that for so long as he is
a Member of the Company and for a period of one (1) year thereafter, he will
not, directly or indirectly, disrupt damage, impair, or interfere with the
business of the Company or any affiliate thereof by hiring, or allowing any
Related Entity to hire, any employee of the Company or any employee of an
affiliate of the Company or by soliciting, influencing, encouraging, or
recruiting any employee of the Company or any employee of an affiliate of the
Company to work for such Member or a Related Entity.
6.9    Conflicts of Interest.    Without limiting the foregoing, without the
prior express written authorization of the Manager, neither Tremblay nor Sharp
shall, directly or indirectly, for so long as he is a Member of the Company and
for one (1) year thereafter, engage in any activity (a "Conflict of Interest")
competitive with or adverse to the business of the Company or its affiliates,
whether alone, as a partner, or as an officer, director, employee or investor of
or in any other entity. Notwithstanding anything to the contrary in the
preceding sentence, it is expressly understood and agreed that:
(a)    Ownership by a Member of less than five percent (5%) in the aggregate of
the outstanding shares of capital stock of any corporation with one or more
classes of its capital stock listed on a securities





--------------------------------------------------------------------------------





exchange or publicly traded in the over-the-counter market shall not be deemed
to constitute a Conflict of Interest.
(b)    It shall not be a Conflict of Interest for a Member to serve in any
capacity with any civic, educational, or charitable organization.


6.10    Confidentiality. Each of Tremblay and Sharp acknowledge that, while he
is a Member of the Company, he will become familiar with trade secrets and other
non-public, confidential, and/or proprietary information concerning the business
(including but not limited to its services, practices, policies or employees of
affiliates of the Company (collectively, the “Confidential Information”). Each
of Tremblay and Sharp promises never to make use of, disclose, or divulge any
Confidential Information, directly or indirectly, except to the extent such use
or disclosure is (i) necessary to the performance of this Agreement and in
furtherance of the Company's best interests, (ii) lawfully and publicly
obtainable from other sources through no fault or breach of such Member, or
(iii) authorized in writing by the Company. All records, files, documents,
drawings, specifications, software, computerized data and information on any
medium, equipment, and similar items or materials containing Confidential
Information or otherwise relating to the business of the Company or its
affiliates, including without limitation all records relating to tenants of
properties owned directly or indirectly by the Company (collectively, “Company
Materials”), whether prepared by a Member or otherwise coming into a Member's
possession, shall remain the exclusive property of the Company or such
affiliates. At such time as a Member is no longer a Member of the Company, such
Member agrees to promptly deliver to the Company all Company Materials in his
possession or under his control. The provisions of this Section 6.10 shall
survive a Member’s membership in the Company, the termination of this Agreement,
and the dissolution and liquidation of the Company. Each of Tremblay and Sharp
promises that if he ever becomes legally compelled (for example, by court order
or subpoena) to disclose any Confidential Information or Company Materials, he
will notify the Company as soon as possible after learning of the requested
disclosure and, prior to disclosing any such information or materials, cooperate
fully with the Company in its pursuit of a protective order or other lawful
efforts to resist disclosure.


ARTICLE VII
REPRESENTATIONS, WARRANTIES, AND COVENANTS


7.1    Members’ Representations. Each party hereto represents to the other as
follows:
(a)    Such party has the authorization, power, and right to execute, deliver,
and fully perform its obligations hereunder in accordance with the terms hereof.
(b)    This Agreement does not require any authorization, consent, approval,
exemption, or other action by any other party that has not been obtained and
does not conflict with or result in the breach of the terms, conditions or
provisions of, constitute a default under, or result in a violation of any
agreement, instrument, order, judgment or decree to which such party is subject.
7.2    T-Asia’s and the Company’s Representations. T-Asia and the Company
represent to Tremblay and Sharp that as of the date of this Agreement, the
Company’s only assets and liabilities are those that relate to the Commercial
Projects that were contributed to the Company pursuant to Section 2.1(a) hereof.
7.3    Certain Covenants.
(a)    T-Asia and the Company covenant to Tremblay and Sharp that the Company
shall not conduct any business, hold any assets or incur any liabilities other
than those that relate to the Commercial Projects described in Section 1.3
hereof.





--------------------------------------------------------------------------------





(b)    T-Asia, the Company and TRG covenant to Tremblay and Sharp that no
affiliate of the Company will conduct any Line of Business in the Territory
other than through TPA, the Company or another entity in which T-Asia and Sharp
are members.
ARTICLE VIII
DISSOLUTION AND WINDING UP;
CONTINUATION OF BUSINESS


8.1    Winding Up and Liquidation of the Company.
(a)    Upon the dissolution of the Company, the Manager shall proceed to wind up
the affairs and liquidate the property and assets of the Company and shall apply
and distribute the proceeds of such liquidation in the following priority:
(1)    to the expenses of liquidation;


(2)    to the payment of all debts and liabilities of the Company, including,
without limitation, debts and obligations to the Manager and its affiliates;


(3)    to the establishment of such reserves as the Manager deems necessary or
advisable to provide for any contingent or unforeseen liabilities or obligations
of the Company, provided, however, that after the expiration of such period of
time as the Manager deems appropriate, the balance of such reserves remaining
after payment of such contingencies shall be distributed in the manner
hereinafter set forth; and


(4)    the balance of such proceeds shall be distributed as follows: (i) first,
to T-Asia, to the extent of T-Asia’s current and accrued Preferred Return, (ii)
to T-Asia in an amount equal to its undistributed Preferred Capital, and (iii)
any remaining proceeds shall be distributed to the Members, pro rata, based on
their Sharing Percentages (taking into account the reduction in Tremblay’s
Sharing Percentage from five (5%) to two and one-half (2.5%) once distributions
to him (including any made under this Section 8.1(a)(4) and, all distributions
under the TPA Agreement including distributions in redemption of all or part of
Tremblay’s membership interest in TPA) exceed Thirty Million US Dollars (US
$30,000,000)).


(b)    A reasonable time shall be allowed for the orderly liquidation of the
property and assets of the Company and the payment of the debts and liabilities
of the Company in order to minimize the normal losses attendant upon a
liquidation.
(c)    Anything contained in this Section 8.1 to the contrary notwithstanding,
if the Manager shall determine that a complete liquidation of all the property
and assets of the Company would involve substantial losses or be impractical or
ill-advised under the circumstances, the Manager shall liquidate that portion of
the assets of the Company sufficient to pay the expenses of liquidation and the
debts and liabilities of the Company (excluding the debts and liabilities of the
Company to the extent that they are adequately secured by mortgages on or
security interests in the assets of the Company), and the remaining property and
assets shall be distributed to the Members as tenants-in-common or partitioned
in accordance with applicable statutes or distributed in such other reasonable
manner as shall be determined by the Manager. If any assets are distributed in
kind, such assets shall be distributed in a manner that is consistent with the
order of priority set forth in Section 8.1 hereof.





--------------------------------------------------------------------------------





8.2    Certificate of Dissolution. After the affairs of the Company have been
wound up and the Company terminated, a certificate of dissolution shall be
executed and filed in the office of the Delaware Secretary of State.
ARTICLE IX
MISCELLANEOUS PROVISIONS


9.1    Notices. Any notice or other communication required or permitted to be
delivered to any party under or in connection with this Agreement shall be in
writing and sent to such party at the address indicated below in this Section
9.1. Each such notice or other communication shall be effective and deemed
delivered (i) if delivered personally to the party to whom the same is directed,
then when actually delivered, (ii) if sent by certified mail, return receipt
requested, postage and charges prepaid, addressed to the party to whom the same
is directed, then upon the date of acceptance or refusal to accept as indicated
by the return receipt, (iii) if sent by Federal Express or similar expedited
overnight commercial carrier addressed to the recipient with all shipping
charges prepaid, then on the date the same is actually received (or refused) by
the recipient in the ordinary course or (iv) if sent by email transmission, then
upon sending provided the address is correct and a confirmation reply email is
received.
If to T-Asia, to:    Taubman Asia Management II LLC
c/o The Taubman Company LLC
200 East Long Lake Road
P.O. Box 200
Bloomfield Hills, MI 48303-0200     
Attention: President
Email: rtaubman@taubman.com


With a copy to:    The Taubman Company LLC
200 East Long Lake Road
P. O. Box 200
Bloomfield Hills, MI 48303-0200
Attention: General Counsel
Email: cheaphy@taubman.com


If to Tremblay, to:    Mr. René Tremblay
129 Repulse Bay Road
    Tower Two
    Floor 20
Hong Kong
                        
    
If to Sharp, to:        Mr. Peter John Sharp
43B, Branksome Crest
3A Tregunther Path
Mid Level, Hong Kong
                


Any Member may change its address for purposes of this Agreement by giving the
other Members notice of such change in the manner hereinabove provided for the
giving of notices.





--------------------------------------------------------------------------------





9.2    Article and Section Headings. The headings in this Agreement are inserted
for convenience and identification only, and are in no way intended to describe,
interpret, define or limit the scope, extent or intent of this Agreement or any
of the provisions hereof.
9.3    Construction. Whenever the singular number is used herein, the same shall
include the plural, and any one gender (including the neuter) shall include the
others. If any language is stricken or deleted from this Agreement, such
language shall be deemed never to have appeared herein and no other implication
shall be drawn therefrom.
9.4    Severability. If any provision hereof shall be judicially determined to
be illegal, or if the application thereof to any person or in any circumstance
shall, to any extent, be judicially determined to be invalid or unenforceable,
the remainder of this Agreement, or the application of such provision to persons
or in circumstances other than those to which it has been judicially determined
to be invalid or unenforceable, shall not be affected thereby, and each
provision of this Agreement shall be valid and enforceable to the fullest extent
permitted by law.
9.5    Governing Law. This Agreement shall be construed in accordance with, and
governed by, the laws of the State of Delaware applicable to contracts made and
performed in such jurisdiction and without regard to choice of law principles,
to the extent permitted by law.
9.6    Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall, for all purposes, constitute an original and
all of which, taken together, shall constitute one and the same Agreement.
9.7    Entire Agreement. This Agreement constitutes the entire agreement of the
parties hereto with respect to the subject matter hereof. All prior agreements
among the parties hereto with respect to the subject matter hereof, whether
written or oral, are merged herein and shall be of no force or effect.
9.8    Amendments. This Agreement may be amended or modified with the express
written consent of all of the Members, provided, however, that no Member shall
unreasonably withhold or delay his written consent to any such amendment or
modification if such amendment or modification neither enlarges the obligations,
nor reduces the rights, of such Member in a material way.
9.9    Benefits Limited to Members. Except as otherwise provided in this
Agreement, nothing in this Agreement is intended to confer, and nothing in this
Agreement shall confer, any rights or benefits of any kind on any person who is
not a Member.
9.10    Successors and Assigns. Subject to the restrictions on transferability
contained herein, this Agreement shall be binding upon, and shall inure to the
benefit of, the successors and assigns of the respective parties hereto.
9.11    Waiver. No failure on the part of any party to exercise or delay in
exercising any right hereunder shall be deemed a waiver thereof or of any other
right, nor shall any single or partial exercise preclude any further or other
exercise of such right or any other right. A waiver by a Member of any breach or
default by another Member under this Agreement shall be effective only if in
writing and signed by the Member against whom enforcement of the waiver is
sought.
9.12    Choice of Venue. Any dispute, controversy or claim arising out of or in
respect of this Agreement (or its validity, interpretation, or enforcement, or
alleging breach thereof) shall be submitted to, adjudicated by, and subject to
the exclusive jurisdiction of the state or federal courts in the City of New
York, County of New York, and all Members hereby consent to such venues as the
exclusive forums for resolution





--------------------------------------------------------------------------------





of the aforementioned disputes, submit to the personal jurisdiction of said
courts to hear such disputes, and waive all objections to such courts hearing
and adjudicating such disputes.
9.13    Representation By Counsel; Interpretation. T-Asia, Tremblay and Sharp
each acknowledge that each party to this Agreement has been represented by
counsel in connection with this Agreement and the matters contemplated by this
Agreement.  Accordingly, any rule of law, or any legal decision that would
require interpretation of any claimed ambiguities in this Agreement against the
party that drafted it has no application and is expressly waived.  The
provisions of this Agreement shall be interpreted in a reasonable manner to
effect the intent of the parties.


ARTICLE X
DEFINITIONS


The terms set forth below shall have the following meanings when used in this
Agreement:


"Act" has the meaning specified in Section 1.1 hereof.


"Adjusted Capital Account" has the meaning specified in Section 3.2(d)(i)
hereof.


"Agreement" has the meaning specified in the Preamble to this Agreement.


“Appraiser” has the meaning specified in Section 5.5(c) hereof.


"Capital Account" has the meaning specified in Section 2.2 hereof.


"Certificate" has the meaning specified in Section 1.1 hereof.


“Code" means the Internal Revenue Code of 1986, as amended from time to time (or
any corresponding provision of succeeding law).


“Commercial Projects” has the meaning specified in Section 1.3 hereof.


"Company" has the meaning specified in the Preamble to this Agreement.


“Company Materials” has the meaning specified in Section 6.10 hereof.


“Confidential Information” has the meaning specified in Section 6.10 hereof.


“Conflict of Interest” has the meaning specified in Section 6.9 hereof.


“Covered Matters” has the meaning specified in Section 6.5 hereof.


“Disability” is as described as a reason for termination of employment in
Section 4.1(a) of the Sharp Employment Agreement.


"Disabled Member" and "Disabling Event" have the respective meanings specified
in Section 5.4 hereof.


“Effective Date” means January 1, 2017.







--------------------------------------------------------------------------------





“Good Cause” is defined in the Sharp Employment Agreement as “good cause.”


“Good Reason” is defined in the Sharp Employment Agreement as “good reason.”


“HKIAC” means the Hong Kong International Arbitration Centre.


“Line of Business” means investment in commercial properties and/or the
development, operation, or management of such properties.


“Liquidation Value” has the meaning specified in Section 5.5(c) hereof.


“Lock-Out Period” means the period that begins on the date of termination of
service with TAM for any reason and ends on the date that is six (6) months
thereafter.


“Manager” has the meaning specified in Section 6.1(a) hereof.


"Member" means each of T-Asia and Tremblay, and any other person who hereafter
may be admitted to the Company as a member, each for so long as it or he is a
member of the Company.


"Membership Interest" shall mean all of the right, title, and interest of a
Member (in his or its capacity as a member of the Company within the meaning of
the Act) in and to the Company.


“Non-Stabilized Asset” means each Commercial Project described in Section 1.3
hereof that has not yet Stabilized.


“Partnership Representative” has the meaning specified in Section 4.5(b) hereof.


“Preferred Capital” means the capital contributions of T-Asia on and after the
date of this Agreement other than capital contributions made to permit the
redemption of a Membership Interest. T-Asia’s Preferred Capital shall bear the
Preferred Return from the date of contribution until distributed pursuant to
Section 3.1(a)(ii) or Section 8.1(a)(4) hereof.
 
“Preferred Return” means an annual return equal to TRG’s blended cost of funds
from time to time, compounded quarterly, but in no event less than five percent
(5%) nor greater than ten percent (10%) per annum.


"Profit" and "Loss" each has the meaning specified in Section 3.2(d)(ii) hereof.


"Regulations" has the meaning specified in Section 3.2(d)(iii) hereof.


“Related Entity” means as to a Member other than T-Asia, any person, firm,
corporation, enterprise, or partnership, other than the Company, in which such
Member holds any interest or in respect of which such Member serves as an
officer, director, shareholder, investor, or employee or serves as an advisor or
consultant, or in relation to which such Member is otherwise affiliated.


“Representative” means, with respect to a Disabled Member, (A) the personal
representative(s), executor(s), or administrator(s) of the estate of a deceased
Member, and (B) the committee or other legal representative(s) of the estate of
an insane, incompetent, or bankrupt Member.







--------------------------------------------------------------------------------





“Sharing Percentage" means, (x) with respect to Tremblay, (i) five percent (5%)
until such time as the aggregate distributions to Tremblay (including all
distributions pursuant to Section 3.1, 5.6 and 8.1(a)(4) hereof and all
distributions pursuant to Section 3.1, 5.8 and 8.1(a)(4) of the
TPA Agreement) exceed Thirty Million US Dollars (US $30,000,000) and (ii) two
and one-half percent (2.5%) thereafter, (y) with respect to Sharp, three percent
(3%), and (z) with respect to T-Asia, one hundred percent (100%) less the
aggregate Sharing Percentage of the other Members from time to time.


“Sharp” has the meaning specified in the Preamble to this Agreement.


“Sharp Employment Agreement” means that certain Employment Agreement between
Taubman Asia Management Limited and Peter Sharp of even date herewith.


“Stabilized” means that at least seventy-five percent (75%) of the gross
leasable area of a Commercial Project has been open for business to the public
for a period of at least three (3) years.


"Successor" has the meaning specified in Section 5.4 hereof.


“Successor-in-Interest” means, with respect to a Disabled Member, the legal
representative(s) or successor(s) of a corporation, partnership or other
business organization, or trust or other entity which is dissolved (without
timely reconstitution or continuation) or terminated or whose legal existence
has ceased.


“T-Asia” has the meaning specified in the Preamble to this Agreement.


“TAM” means Taubman Asia Management Limited, a Cayman Islands company.


"Tax Matters Partner" has the meaning specified in Section 4.5(a) hereof.


“Termination Event” means each of (i) the termination of Sharp’s employment with
TAM by Sharp for Good Reason, (ii) the termination of Sharp’s employment with
TAM by TAM without Good Cause, (iii) the termination of Sharp’s employment with
TAM as a result of a Disability, and (iv) the termination of Sharp’s employment
with TAM as a result of Sharp’s death.


“Territory” means the People’s Republic of China, the Hong Kong Special
Administrative Region, the Macau Special Administrative Region, the Republic of
China, the Republic of Korea, Japan, Singapore, Malaysia, Indonesia, Thailand,
Cambodia, Vietnam, Australia and India, provided that once Tremblay or Sharp is
no longer a Member of the Company then as to such Member only those of the
foregoing jurisdictions in which the Company is actively conducting a Line of
Business or actively evaluating or pursuing a potential Line of Business at such
time as such Member ceases to be a Member of the Company.


“TPA” means Taubman Properties Asia LLC, a Delaware limited liability company.


“TPA Agreement” means the Fourth Amended and Restated Limited Liability Company
Agreement of Taubman Properties Asia LLC, dated April 30, 2014, as amended by
the First Amendment dated April 26, 2016.


“Tremblay” has the meaning specified in the Preamble to this Agreement.


"TRG" means The Taubman Realty Group Limited Partnership, a Delaware limited
partnership.
Signatures on the following page





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto make and execute this Agreement as of the
date first-above written.


TAUBMAN ASIA MANAGEMENT II                                         LLC, a
Delaware limited liability company


By: /s/ Chris Heaphy
Chris Heaphy
Its: Authorized Signatory
                    


/s/ René Tremblay
                        RENÉ TREMBLAY


/s/ Peter John Sharp
PETER JOHN SHARP




TAUBMAN PROPERTIES ASIA II LLC, a
Delaware limited liability company


By: /s/ Chris Heaphy
Chris Heaphy
Its: Authorized Signatory


Solely for the purpose of Section 7.3(b) hereof:


THE TAUBMAN REALTY GROUP LIMITED PARTNERSHIP,
a Delaware limited partnership


By:    /s/ Simon Leopold
Simon Leopold
Its:    Authorized Signatory







